J-S07039-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

ROYCE BRIAN CARTER

                            Appellant                    No. 1046 MDA 2014


            Appeal from the Judgment of Sentence March 14, 2014
              In the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0005618-2012


BEFORE: BENDER, P.J.E., OLSON, J., and OTT, J.

MEMORANDUM BY OTT, J.:                                   FILED APRIL 22, 2015

        Royce Brian Carter appeals the judgment of sentence entered March

14, 2014, in the Dauphin County Court of Common Pleas.                  Carter was

sentenced     to   a   mandatory       minimum   term   of   60   to   120   months’

imprisonment following his non-jury conviction of possession with intent to

deliver (“PWID”) cocaine and possession of drug paraphernalia.1 On appeal,

Carter challenges the trial court’s denial of his motion to suppress evidence

recovered during a vehicle stop, as well as the weight of the evidence

supporting his convictions.         Although we conclude the issues raised on

appeal are meritless, for the reasons set forth below, we are, nevertheless,


____________________________________________


1
    35 P.S. §§ 780-113(a)(30) and (a)(32).
J-S07039-15



constrained     to   vacate    the   judgment    of   sentence    and   remand   for

resentencing.

      Carter was arrested on September 4, 2012, after a search of his

vehicle by State Parole Officer George Baird (“PO Baird”) revealed more than

25 ounces of cocaine.         The facts underlying the vehicle stop and Carter’s

subsequent arrest are as follows.        On September 4, 2012, Carter was on

state parole for a prior PWID conviction. Detective Corey Dickerson, of the

Dauphin County Drug Task Force, learned from a confidential informant

(“CI”) that Carter was dealing drugs.           The CI arranged to purchase one

ounce of crack cocaine from Carter for $1,400.00.                Detective Dickerson

supplied the CI with the buy money, and drove the CI to the meeting

location. The CI turned over the funds to Carter who told the CI he had to

go get the drugs, and he was going to get another ounce for himself. After

Carter left in his vehicle, officers from the Drug Task Force followed him to a

housing project, and observed him enter a residence, then return to his

vehicle and leave the area.

      Detective Dickerson, who was working in plain clothes in an unmarked

vehicle, relayed information to uniformed Officer Joshua Hammer, of the

Harrisburg Police Street Crimes Unit, that Carter committed two traffic

violations, specifically he failed to use a turn signal and had illegally tinted

windows.      Officer Hammer, who was in uniform and driving a marked




                                        -2-
J-S07039-15



vehicle, proceeded to conduct a traffic stop of Carter’s vehicle shortly

thereafter.2    After confirming that Carter had no outstanding warrants or

license suspensions, Officer Hammer issued Carter a warning for the

violations and told him he was free to leave.

       In the meantime, Officer Darrin Bates, also of the Street Crime Unit,

arrived at the vehicle stop to provide back-up to Officer Hammer. PO Baird

was on patrol with Officer Bates that evening. The trial court summarized

PO Baird’s testimony at the suppression hearing as follows:

             PO Baird testified that he had been patrolling with Officer
       Bates on the evening of the arrest. Baird stated that he was
       familiar with [Carter] because [Carter’s] PO, Georgia Latshaw,
       mentioned in an earlier meeting that she had received
       information [Carter] had been dealing drugs.          PO Baird
       approached [Carter] after Officer Hammer ended the traffic stop
       with him because it was an opportunity to make a contact with a
       person on parole. Baird stated that prior to the encounter, he
       had no knowledge of the ongoing drug investigation involving
       Officer Dickerson.

             PO Baird described his encounter with [Carter]. He stated
       that he knew [Carter] had been stopped for an illegal window
       tint and had been given a verbal warning by Officer Hammer.
       [Carter] told Baird that he was in the area because he had
       dropped off a co-worker at the Park Apartments, but he could
       not provide the co-worker’s name. [Carter] also said that he did
       not have anything illegal on him and consented to a search of his
       person which was conducted without incident.         [Carter had
       $140.00 in cash on his person.] Baird stated that he noticed
       [Carter] had bloodshot eyes and “significant” pupils so he asked
       if he was on drugs to which [Carter] replied that he doesn’t
____________________________________________


2
  Detective Dickerson stated he passed the information on to Officer
Hammer because he was in plain clothes and he wanted to maintain the
confidentiality of his CI’s identity. N.T., 6/25/2013, at 19-20.



                                           -3-
J-S07039-15


     smoke weed.        Baird testified that, since his eyes indicated
     [Carter] was under the influence of drugs or alcohol, he decided
     to question him about whether he had anything in the car that
     should not be there based on his status as a parolee. [Carter]
     refused consent to search the car. Baird said [Carter] started
     pacing, throwing up his hands and repeating that it wasn’t his
     car which Baird characterized as “flipping out.” During Baird’s
     interaction with [Carter] he did not attempt to flee, nor did he
     hide or discard any potential contraband. PO Baird stated that
     at the time of the stop, he did not have any information
     regarding any known parole violations. Baird did not alert the
     police officers of suspicion of DUI.

           PO Baird proceeded to search the vehicle, found crack
     cocaine in the front center console, reported the findings to
     Officer Bates who secured the drugs and made the arrest.

Trial Court Opinion, 11/18/2014, at 7-8 (record citations omitted).

     Testing of the narcotics recovered from Carter’s vehicle revealed 26.6

grams of cocaine.      Carter was subsequently charged with PWID and

possession of drug paraphernalia.     On January 24, 2013, Carter filed a

pretrial motion to suppress the evidence recovered during PO Baird’s search

of Carter’s person and vehicle. Although the trial court initially denied the

motion without first conducting a hearing, the court subsequently granted

Carter’s motion for reconsideration and conducted a suppression hearing on

June 25, 2013.    Thereafter, on October 8, 2013, the court, once again,

denied Carter’s motion.

     The case proceeded to a non-jury trial on January 10, 2014, at which

time Carter and the Commonwealth agreed to incorporate the testimony

presented at the suppression hearing. On January 24, 2014, the trial court

entered a verdict of guilty on both charges. Carter was sentenced on March



                                    -4-
J-S07039-15



14, 2014, to a mandatory minimum term3 of 60 to 120 months’

imprisonment for his conviction of PWID and a concurrent term of six to 12

months’ imprisonment for possession of paraphernalia. Carter filed a timely

post-sentence motion challenging the weight of the evidence, and seeking

modification of his sentence. In addition, counsel, who had been retained

for trial, filed a motion to withdraw. The trial court initially denied counsel’s

petition to withdraw until after the disposition of Carter’s post-sentence

motion.     Thereafter, on May 21, 2014, the trial court entered an order

denying Carter’s post-sentence motion and granting counsel’s motion to

withdraw. This timely appeal followed.4

       In his first issue, Carter challenges the trial court’s denial of his motion

to suppress the cocaine recovered during the warrantless search of his

vehicle.    He argues that PO Baird did not have reasonable suspicion to

conduct a search of either his person or his vehicle.             Further, Carter

contends the search of his vehicle was unlawful because there were no

____________________________________________


3
  Pursuant to 18 Pa.C.S. § 7508, the trial court imposed a mandatory five
years’ imprisonment for Carter’s possession of more than 10 grams but less
than 100 grams of cocaine.        18 Pa.C.S. § 7508(a)(3)(ii) (five year
mandatory minimum when defendant has prior PWID conviction).
4
   Carter filed a pro se notice of appeal, and attached a certificate of
indigency. On July 15, 2014, this Court remanded the appeal to the trial
court for appointment of counsel.        Subsequently, the court appointed
counsel and ordered him to file a concise statement of errors complained of
on appeal pursuant to Pa.R.A.P. 1925(b). Counsel complied with the court’s
directive and filed a concise statement on August 27, 2014.



                                           -5-
J-S07039-15



exigent circumstances present, and PO Baird failed to obtain prior approval

for the search from his supervisor.

       Our review of a trial court’s denial of a pretrial motion to suppress

evidence is well-settled:

      In an appeal from the denial of a motion to suppress our role is
      to determine whether the record supports the suppression
      court’s factual findings and the legitimacy of the inferences and
      legal conclusions drawn from those findings. In making this
      determination, we may consider only the evidence of the
      prosecution’s witnesses and so much of the defense as, fairly
      read in the context of the record as a whole, remains
      uncontradicted. When the factual findings of the suppression
      court are supported by the evidence, we may reverse only if
      there is an error in the legal conclusions drawn from those
      factual findings.

Commonwealth v. Colon, 31 A.3d 309, 312 (Pa. Super. 2011) (quotation

omitted), appeal denied, 42 A.3d 1058 (Pa. 2012).

      At the time of the search, Carter was on parole for a prior PWID

conviction.   Therefore, PO Baird derived his authority to search Carter’s

person and property from 61 Pa.C.S. § 6153, which “specifically grants

authority to parole agents to conduct personal searches and property

searches of parolees without a warrant and without probable cause.”

Commonwealth v. Curry, 900 A.2d 390, 393 (Pa. Super. 2006).               The

statute provides, in relevant part:

      (b) Searches and seizures authorized.--

         (1) Agents may search the person and property of
         offenders in accordance with the provisions of this section.

         (2) Nothing in this section shall be construed to permit
         searches or seizures in violation of the Constitution of the

                                      -6-
J-S07039-15


       United States or section 8 of Article I of the Constitution of
       Pennsylvania.

     (c) Effect of violation.--No violation of this section shall
     constitute an independent ground for suppression of evidence in
     any probation or parole proceeding or criminal proceeding.

     (d) Grounds for personal search of offender.--

       (1) A personal search of an offender may be conducted by
       an agent:

              (i) if there is a reasonable suspicion to believe that
              the offender possesses contraband or other
              evidence of violations of the conditions of
              supervision; …

        (2) A property search may be conducted by an agent if
       there is reasonable suspicion to believe that the real or
       other property in the possession of or under the control of
       the offender contains contraband or other evidence of
       violations of the conditions of supervision.

       (3) Prior approval of a supervisor shall be obtained for a
       property search absent exigent circumstances. No prior
       approval shall be required for a personal search.

                                      ****

       (6) The existence of reasonable suspicion to search shall
       be determined in accordance with constitutional search
       and seizure provisions as applied by judicial decision. In
       accordance with such case law, the following factors,
       where applicable, may be taken into account:

              (i) The observations of agents.

              (ii) Information provided by others.

              (iii) The activities of the offender.

              (iv) Information provided by the offender.

              (v) The experience of agents with the offender.

              (vi) The experience         of   agents   in   similar
              circumstances.


                                       -7-
J-S07039-15


              (vii) The prior criminal and supervisory history of
              the offender.

              (viii) The need to verify compliance with the
              conditions of supervision.

61 Pa.C.S. § 6153(b)(1)-(2), (d)(1)-(6).

      Accordingly, although a parole agent may not conduct a search that

would violate a parolee’s constitutional rights, an agent may subject a

parolee to a warrantless search if the agent has reasonable suspicion that

the parolee possesses contraband or other evidence of a violation of the

terms of his parole. Id. at § 6153(b)(2), (d)(1)(i). See Curry, supra, 900

A.2d at 394 (“Because ‘the very assumption of the institution’ of parole is

that the parolee is ‘more likely than the ordinary citizen to violate the law,’

the agents need not have probable cause to search a parolee or his

property; instead, reasonable suspicion is sufficient to authorize a search.”)

(citation omitted).

      In the present case, the trial court determined, based on the totality of

the circumstances, PO Baird had reasonable suspicion that a search of

Carter’s person or vehicle would yield evidence of a parole violation.     The

court opined:

             As part of his duties, PO Baird routinely works along with
      the Dauphin County Drug Task Force by riding with police
      officers to afford him more access to offenders, just as he did on
      the night of [Carter’s] arrest. When PO Baird arrived at the
      traffic stop, he was already in possession of information that
      [Carter] might be involved in selling drugs as it had been relayed
      by [Carter’s] assigned PO, Georgia Latshaw. He and Officer
      Bates also found out that Officer Hammer had stopped [Carter]
      for an illegal window tint which [Carter] also confirmed.


                                     -8-
J-S07039-15


             Once Officer Hammer concluded his encounter with
      [Carter], PO Baird saw an opportunity to interact with an
      individual who he knew was on parole. [Carter] agreed to a
      search of his person which yielded $140.          Subsequent to
      searching his person, PO Baird testified he chose to go into
      [Carter’s] car based upon his observations of him throughout the
      duration of the encounter and knowledge of his history. [Carter]
      was present in an area known for high crime and drug sales; he
      had a history of selling drugs, a fact voluntarily confirmed by
      [Carter] when asked, and he could not provide the name of the
      purported co-worke[r] he had dropped off in the area. Baird
      stated that he observed bloodshot eyes and “significant pupils”
      and when [Carter] asked if he was under the influence of alcohol
      or drugs, he merely responded that “he doesn’t smoke weed”
      with no response regarding other drugs or alcohol.              Of
      significance to the reasonable suspicion analysis is the fact that
      [Carter] was agreeable to a search of his person, but when
      questioned about any possible contraband in the car his
      demeanor quickly switched to a highly agitated state despite
      claiming the vehicle belonged to his mother.         After asking
      [Carter] a second time whether the car contained anything that
      Baird, as a Parole Officer, should be aware of[, … Carter]
      responded that he didn’t know. This Court finds that reasonable
      suspicion of a parole violation was established by the record
      presented by the Commonwealth at the Suppression Hearing.

Trial Court Opinion, 11/18/2014, at 14-15.

      Our independent review of the record reveals the trial court’s findings

are supported by PO Baird’s testimony at the suppression hearing.          See

Colon, supra.     It merits emphasis that Carter initially consented to a

search of his person.   PO Baird explained the circumstances surrounding

Carter’s consent as follows:

      I asked him (Carter) if he had anything else on him that he
      shouldn’t have on him as far as weapons, drugs, things of that
      nature. He stated he didn’t have anything on him and that I was
      free to search him.




                                    -9-
J-S07039-15



N.T., 6/25/2013, at 72.             Although the body search yielded nothing

incriminating, we find the trial court properly determined the totality of the

circumstances surrounding PO Baird’s encounter with Carter supported the

agent’s reasonable suspicion that Carter had contraband or other evidence of

a parole violation in his vehicle.         These circumstances included:   (1) PO

Baird’s observation of Carter’s bloodshot eyes and “significant” pupils; 5 (2)

PO Baird’s knowledge that Carter’s parole agent suspected he was dealing

drugs; (3) Carter’s sudden change in demeanor when PO Baird asked if

there was contraband in the vehicle; (4) Carter’s evasive answers to PO

Baird’s questions, including his inability to name the co-worker he claimed to

have driven home, and his statement that “he doesn’t smoke weed” when

asked if he was under the influence of drugs or alcohol; 6 (5) Carter’s

presence in a high crime area; and (6) PO Baird’s knowledge of Carter’s

history of selling drugs.       See 61 Pa.C.S. § 6153(d)(6).     Accordingly, we

detect no abuse of discretion on the part of the trial court in determining

that PO Baird possessed reasonable suspicion to search Carter’s vehicle.

          Carter also contends, however, that the search was unlawful because

there were no exigent circumstances justifying the warrantless search of his

vehicle.     Carter states that, by the time PO Baird confronted him, he had
____________________________________________


5
    N.T., 6/25/2013, at 73.
6
    Id.




                                          - 10 -
J-S07039-15



been released by Officer Hammer with a verbal warning and told he was free

to leave.    Carter’s Brief at 18.   Further, Carter asserts PO Baird failed to

obtain prior approval for the search from his supervisor pursuant to Section

6153(d)(3), although the agent admitted he had the ability to do so. See

Id. at 17.

      With respect to Carter’s argument that no exigent circumstances

existed to justify the warrantless search, we, like the trial court, rely on the

definition of “exigent circumstances,” found in 61 Pa.C.S. § 6151.

       “Exigent circumstances.” The term includes, but is not limited
      to, suspicion that contraband or other evidence of violations of
      the conditions of supervision might be destroyed or suspicion
      that a weapon might be used. Exigent circumstances always
      exist with respect to a vehicle.

Id. (emphasis supplied). See also Trial Court Opinion, 11/18/2014, at 16.

Accordingly, PO Baird’s reasonable suspicion that Carter had contraband in

his vehicle was sufficient, under the statute, to justify a warrantless search

without prior approval from a supervisor.

      Nevertheless, even if we were to find prior approval was required,

Section 6153(c) explicitly states “[n]o violation of this section shall

constitute an independent ground for suppression of evidence in any

probation or parole proceeding or criminal proceeding.”          61 Pa.C.S. §

6153(c).     Thus, under the clear terms of the statute, evidence recovered

during a warrantless search of a parolee’s person or property is subject to

suppression only if the search was conducted in violation of the parolee’s

constitutional rights.   As we concluded supra that PO Baird possessed the

                                      - 11 -
J-S07039-15



requisite reasonable suspicion to justify the search of Carter’s vehicle, and,

therefore, Carter’s constitutional rights were not violated, he is entitled to no

relief on this claim.

        Next, Carter contends the verdict was against the weight of the

evidence     because     the    evidence       presented   by   the   Commonwealth

demonstrated that he possessed the cocaine purely for his personal use. In

support of his argument, Carter emphasizes the testimony from the

suppression hearing that he asked the CI to “front” him the money for the

sale because he intended to purchase drugs for his own use. Carter’s Brief

at 20.      Moreover, he notes that no “distribution paraphernalia” was

recovered from his vehicle. Id. Rather, the drugs were found in a single

bag.7

        Appellate review of a weight of the evidence claim is well-established:

        A weight of the evidence claim concedes that the evidence is
        sufficient to sustain the verdict, but seeks a new trial on the
        ground that the evidence was so one-sided or so weighted in
        favor of acquittal that a guilty verdict shocks one’s sense of
        justice. Commonwealth v. Widmer, 560 Pa. 308, 318–20, 744
A.2d 745, 751–52 (2000); Commonwealth v. Champney, 574
Pa. 435, 443–44, 832 A.2d 403, 408–09 (2003). On review, an
        appellate court does not substitute its judgment for the finder of
        fact and consider the underlying question of whether the verdict
        is against the weight of the evidence, but, rather, determines
____________________________________________


7
   We note that Carter’s paraphernalia conviction was based upon his
possession of the “clear plastic sandwich bag filled with crack cocaine used
to store and transport illegal drugs.” Police Criminal Complaint, 9/4/2012,
at 4, Offense # 002. No use-paraphernalia was found on his person or in his
vehicle.



                                          - 12 -
J-S07039-15


      only whether the trial court abused its discretion in making its
      determination. Widmer, 560 Pa. at 321–22, 744 A.2d at 753;
      Champney, 574 Pa. at 444, 832 A.2d at 408.

Commonwealth v. Lyons, 79 A.3d 1053, 1067 (Pa. 2013), cert. denied,

134 S. Ct. 1792 (2014). Moreover, a challenge to the weight of the evidence

“must be preserved either in a post-sentence motion, by a written motion

before sentencing, or orally prior to sentencing.”         Commonwealth v.

Lofton, 57 A.3d 1270, 1273 (Pa. Super. 2012), appeal denied, 69 A.3d 601

(Pa. 2013) (citations omitted). See Pa.R.Crim.P. 607.

      Here, although Carter preserved his weight challenge in a post-

sentence motion, he argued only that “[t]he nature and quality of the

evidence and testimony presented at trial failed to establish guilt.”

Defendant’s Post Sentence Motion, 3/25/2014, at ¶ 17. He did not present

the specific claim he now raises on appeal. For that reason, his weight claim

is waived. See Pa.R.A.P. 302(a) (“Issues not raised in the lower court are

waived and cannot be raised for the first time on appeal.”).

      Nevertheless, even if we were to address the issue on appeal, we

would conclude he is entitled to no relief based upon the following cogent

analysis provided by the trial court:

      It is well established that “[i]n Pennsylvania, the intent to deliver
      may be inferred from possession of a large quantity of [a]
      controlled substance.” Commonwealth v. Lee, 956 A.2d 1024,
      1028 (Pa. Super. 2008)[, appeal denied, 964 A.2d 894 (Pa.
      2009)] quoting Commonwealth v. Brown, 904 A.2d 925, 931-
      932 (Pa. Super. 2006) (citations omitted), appeal denied, 591
Pa. 710, 919 A.2d 954 (2007). The evidence adduced at trial
      established that when [Carter] was stopped by Officer Hammer,
      [he] had just left a controlled drug buy.             The evidence


                                        - 13 -
J-S07039-15


      confiscated from his vehicle was tested by the PSP forensics lab
      which concluded it was 26.6 grams of crack cocaine, a very large
      amount of cocaine.        No drug paraphernalia was found on
      [Carter’s] person or in the car to indicate that he was personally
      using the cocaine. This Court weighed the significant evidence
      and properly inferred that [Carter] possessed the intent to
      deliver the illegal drugs found in the vehicle.

Trial Court Opinion, 11/18/2014, at 21.      Carter has provided us with no

basis upon which to conclude the trial court abused its discretion in denying

his challenge to the weight of the evidence. Accordingly, even if the claim

were not waived, we would find it to be meritless.

      Although we have concluded that the two issues raised by Carter on

appeal merit no relief, we are, nevertheless, compelled to vacate the

judgment of sentence and remand for resentencing in light of the United

States Supreme Court’s decision in Alleyne v. United States, 133 S. Ct.
2151 (U.S. 2013).

      In the present case, the trial court imposed a mandatory minimum

sentence pursuant to 18 Pa.C.S. § 7508, a statute that has been found to be

constitutionally infirm in light of the United States Supreme Court’s decision

in Alleyne, supra.    See Commonwealth v. Newman, 99 A.3d 86 (Pa.

Super. 2014) (en banc); Commonwealth v. Vargas, 108 A.3d 858 (Pa

Super. 2014) (en banc) (applying Newman to Section 7508).            Although

Carter did not contest the imposition of the mandatory minimum sentence

on appeal, “a challenge to a sentence premised upon Alleyne … implicates




                                    - 14 -
J-S07039-15



the legality of the sentence and cannot be waived on appeal.”            Newman,

supra, 99 A.3d at 90.8 Moreover, this Court may address the legality of a

defendant’s sentence sua sponte.               Commonwealth v. Watley, 81 A.3d
108, 118 (Pa. Super. 2013) (en banc), appeal denied, 95 A.3d 277 (Pa.

2014).

       In Alleyne, the United States Supreme Court held “[a]ny fact that, by

law, increases the penalty for a crime is an ‘element’ that must be

submitted to the jury and found beyond a reasonable doubt.” Alleyne,

supra, 133 S.Ct. at 2155 (emphasis supplied). Applying that mandate, this

Court, sitting en banc, concluded that Alleyne rendered the mandatory

minimum sentencing provision of 42 Pa.C.S. § 9712.1 unconstitutional. See

Newman, supra.          Furthermore, the Newman Court found the offending

language of the statute, which permitted a trial court to determine at

sentencing whether the elements necessary to increase the mandatory

minimum      sentence     were    proven       beyond   a   preponderance   of   the

evidence, invalidated the statue as a whole.                See Id., 99 A.3d at 98

(“Section 9712.1 can no longer pass constitutional muster.”). The Newman

Court also concluded, “it is manifestly the province of the General Assembly

____________________________________________


8
  We note that, in Commonwealth v. Johnson, 93 A.3d 806 (Pa. 2014),
the Pennsylvania Supreme Court granted allocatur to consider, inter alia,
“[w]hether a challenge to a sentence pursuant to Alleyne [] implicates the
legality of the sentence and is therefore non-waivable.” Id.



                                          - 15 -
J-S07039-15


to determine what new procedures must be created in order to impose

mandatory minimum sentences in Pennsylvania following Alleyne. We

cannot do so.” Id. at 102.

       Following the dictates of Newman, another en banc panel in Vargas,

supra, concluded the mandatory minimum provisions set forth in Section

7508, which are structured in the same manner as Section 9712.1, are also

constitutionally infirm.   Vargas, supra, 108 A.3d at 876-877.       Moreover,

this Court has declined to carve out an exception when a defendant is

convicted in a non-jury trial. See Commonwealth v. Bizzel, 107 A.3d 102

(Pa.   Super.   2014)   (vacating   mandatory   minimum   sentence    imposed

pursuant to 18 Pa.C.S. § 6317(b) following non-jury trial as violative of

Alleyne).

       Therefore, although we conclude the claims raised by Carter on appeal

are without merit, we must, nevertheless, vacate the judgment of sentence

and remand for resentencing in light of the erroneous imposition of the

mandatory minimum sentence pursuant to Section 7508.




                                     - 16 -
J-S07039-15


     Judgment of sentence vacated.            Case remanded for resentencing

consistent with this memorandum. Jurisdiction relinquished.

     Olson, J., joins in this memorandum decision.

     Bender, P.J.E., concurs in the result.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/22/2015




                                    - 17 -